ADAMS, Circuit Judge,
concurring.
In Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976), and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), the Supreme Court ruled that a public employer may not discharge nonconfidential, nonpolicymaking employees solely on the basis of their political affiliation, even if that affiliation was the basis on which those employees gained their positions originally. These decisions represented a judicial foray into a realm of official decisionmaking that had traditionally been left to the political branches of government.
The judicial branch has an obligation to respect political choices, and, unless impelled by a constitutional provision, it need not respond to every harm alleged to have been caused by such choices. While the Supreme Court in Elrod and Branti felt constrained by the First Amendment to strike down certain patronage decisions, on both occasions it carefully limited its holdings to apply only to the dismissal of public employees. Because the Court was so circumspect, and because any wider application would intrude even further on political decisions, we must be cautious not to expand unduly the rights recognized in Elrod and Branti. In my view, the present case does not present an appropriate occasion for such expansion, at least by this Court.
The dismissed motor vehicle agents have lost a valuable source of public funds, but, unlike the terminated employees in the Supreme Court’s cases, they have not all been deprived of their sole source of income. See LaFalce v. Houston, 712 F.2d 292, 294 (7th Cir.1983), cert. denied, 464 U.S. 1044, 104 S.Ct. 712, 79 L.Ed.2d 175 (1984). A denial of one opportunity for compensation is not comparable to the disruption and hardship caused by an individual’s loss of his only job. See Wygant v. Jackson Board of Education, — U.S. —, 106 S.Ct. 1842, 1851, 90 L.Ed.2d 260 (1986) (opinion of Powell, J.). Accordingly, the balance that produced the categorical rule in Elrod and Branti favoring public employees is not present in the specific factual context before us.
In this controversial area, raising delicate questions of separation of powers, I decline the opportunity to extend the rulings of the Supreme Court beyond their expressly limited scope. Of course, that Court may, if it so determines, declare that it did intend broader application of the seemingly narrow rule announced in Elrod and Branti. Where the Supreme Court has announced a constitutional rule that is immune from legislative amendment, any broadening of that rule, which necessarily would have a similar effect, ordinarily should be left to it.
Thus, while I do not subscribe to much of the reasoning expressed by the majority, I concur in the result it reaches today.